EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tim Gerlach on 11/16/2021.

The application has been amended as follows: 

1.	(Currently Amended)	A method in a first node in a network of delivering content, comprising:
	delivering to a device a manifest file for content, the manifest file identifying a plurality of locations of a plurality of segments associated with the content, wherein the plurality of locations are served from the first node; 
	based on the delivered manifest file, sequentially receiving from the device a plurality of requests for segments associated with the content;
	responsive to a first request for a first segment of the content, 
delivering a first segment of the content to [[a]]the device;
	receiving from the device a second request for a second segment of the content
responsive to the second request for the second segment of the content, determining that the second segment of the content should be delivered to the device from a second node different than the first node[[,]]; and
	responsive to the segment of the content should be delivered to the device from the second node in the network, instructing the device to retrieve the second segment and subsequent segments of the content from the second node.

2.	(Currently Amended)	The method of claim 1, wherein the determination that the second segment of the content should be delivered to the device from the second node comprises a segment of the content to the device.

3.	(Currently Amended)	The method of claim 1, wherein the determination that the second segment of the content should be delivered to the device from the second node comprises a determination that the device has moved its geographical location after the delivering of the first segment of the content to the device.

4.	(Currently Amended)	The method of claim 1, wherein the determination that the second segment of the content should be delivered to the device from the second node comprises a determination that a network path between the first node and the device has changed after the delivering of the first segment of the content to the device.

5.	(Currently Amended)	The method of claim 1, wherein the determination that the second segment of the content should be delivered to the device from the second node comprises a determination that the second node is the optimal node in a plurality of network nodes for delivering the content to the device.

6.	(Cancelled)

7.	(Cancelled)

8.	(Currently Amended)	The method of claim 1, wherein determining that the second segment of the content should be delivered to the device from the second node comprises receiving, from a third node in the network, an indication that the second segment of the content and/or any subsequent segments of the content should be delivered to the device from the second node.

9.	(Currently Amended)	The method of claim 1, wherein instructing the device to retrieve the content from the second network node comprises sending a redirection message to the device that indicates that the second segment of the content is located at the second node.



12.	(Currently Amended)	The method of claim 1, comprising receiving a request for the first segment of the content, wherein delivering the first segment of the content to [[a]]the device comprises delivering the first segment of the content in response to the request for the first segment of the content.

13.	(Currently Amended)	The method of claim 12, wherein delivering the first segment of the content to a device comprises delivering the first segment of the content in response to a determination that the first segment of the content should be delivered to the device from the first node.

14.	(Currently Amended)	The method of claim 12, wherein the determination that the first segment of the content should be delivered to the device from the first node comprises a determination that the device has not moved within the network after delivering a segment of the content earlier than the first segment to the device.

15.	(Currently Amended)	The method of claim 12, wherein the determination that the first segment of the content should be delivered to the device from the first node comprises a determination that the device has not moved its geographical location after delivering a segment of the content earlier than the first segment to the device.

16.	(Currently Amended)	The method of claim 12, wherein the determination that the first segment of the content should be delivered to the device from the first node comprises a determination that a network path between the first node and the device has not changed after delivering a segment of the content earlier than the first segment to the device.

17.	(Cancelled)

18.	(Currently Amended)	The method of claim 12, wherein the determination that the first segment of the content should be delivered to the device from the first node comprises a 

19.	(Cancelled)

20.	(Cancelled)

21.	(Previously Presented)	The method of claim 1, wherein the first node comprises a network cache node.

22. - 24	(Cancelled)


	delivering to a device a manifest file for content, the manifest file identifying a plurality of locations of a plurality of segments associated with the, wherein the plurality of locations are served from the first node
	based on the delivered manifest file, sequentially receiving from the device a plurality of requests for segments associated with the content;
responsive to a first request for a first segment of the content, deliver a first segment of the content to [[a]]the device;
	receive from the device a second request for a second segment of the content 
responsive to the second request for the second segment of the content, determining that the second segment of the content should be delivered to the device from the second node, different than the first node[[,]]; and
	responsive to the segment of the content should be delivered to the device from the second node in the network, instruct the device to retrieve the second segment and subsequent segments of the content from the second node.

26.	(Currently Amended)	The apparatus of claim 25, wherein the determination that the second segment of the content should be delivered to the device from the second node comprises a determination that the device has moved within the network after the delivering of the first segment of the content to the device.

27.	(Currently Amended)	The apparatus of claim 25, wherein the determination that the second segment of the content should be delivered to the device from the second node comprises a determination that the device has moved its geographical location after the delivering of the first segment of the content to the device.

28.	(Currently Amended)	The apparatus of claim 25, wherein the determination that the second segment of the content should be delivered to the device from the second node comprises a segment of the content to the device.

29.	(Currently Amended)	The apparatus of claim 25, wherein the determination that the second segment of the content should be delivered to the device from the second node comprises a determination that the second node is the optimal node in a plurality of network nodes for delivering the content to the device.

30.	(Currently Amended)	The apparatus of claim 25, wherein the determination that the second segment of the content should be delivered to the device from the second node comprises a determination that the second node is the geographically closest node in a plurality of network nodes for delivering the content to the device

31.	(Cancelled)

32.	(Currently Amended)	The apparatus of claim 1, wherein the memory contains instructions executable by the processor such that the apparatus is operable to determine that the second segment of the content should be delivered to the device from the second node by receiving, from a third node in the network, an indication that the second segment of the content and/or any subsequent segments of the content should be delivered to the device from the second node.

33.	(Currently Amended)	The apparatus of claim 25, wherein the memory contains instructions executable by the processor such that the apparatus is operable to instruct the device to retrieve the content from the second network node by sending a redirection message to the device that indicates that the second segment of the content is located at the second node.

34. – 35.	(Cancelled)

36.	(Currently Amended)	The apparatus of claim 25, wherein the memory contains instructions executable by the processor such that the apparatus is operable to receive a request for the first segment of the content, wherein delivering the first portion of the content to a device comprises segment of the content in response to the request for the first segment of the content.

37. – 42.	(Cancelled)

43.	(Currently Amended)	The apparatus of claim 25, wherein the first and second segments of the content are specified in [[a]]the manifest file for the content.

44.	(Cancelled)

45.	(Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1 and 25, the instant claims provide that a plurality of requests for segments are sequentially received based on the delivered manifest file (meaning that the manifest file is delivered prior to the requests), that manifest file identifies a plurality of locations (that are served from the first node) (meaning that the manifest file identifies the locations, as opposed to specifies a location, which would allow for identifying a different manifest file/portion that would identify a next location), where the node that is delivering the content (e.g. an edge node) performs the functions of determining that a second segment should be delivered from another location, and instructs the device to retrieve the second and subsequent segments from a second node.  The closest prior art of record, as applied in the Office Action mailed 8/3/2021 (US 2014/0280746) fails to fairly teach or suggest this specific configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444